—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Nassau County (Palmieri, J.), dated April 24, 2002, as granted the defendants’ cross motion for summary judgment dismissing the complaint on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the cross motion is denied, and the complaint is reinstated.
The defendants established prima facie entitlement to summary judgment by submitting, among other things, affirmations by their examining physicians which indicated that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Kallicharan v Sooknanan, 282 AD2d 573 [2001]; Santoro v Daniel, 276 AD2d 478 [2000]). Thus, it was incumbent on the plaintiffs to come forward with admissible evidence to raise a triable issue of fact in opposition thereto (see Gaddy v Eyler, 79 NY2d 955 [1992]). The plaintiffs met their burden of demonstrating the existence of a triable issue of fact as to whether the injured plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]). Santucci, J.P., Smith, Luciano and Mastro, JJ., concur.